Citation Nr: 0940218	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-25 155	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability, to include corns and knots on the sides of the 
feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) due to personal (sexual) assault.

3.  Entitlement to service connection for residuals of a 
sexual assault, to include sexually transmitted disease, 
scarring of the fallopian tubes, and sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.  Jurisdiction over the Veteran's 
case was subsequently transferred to the Montgomery, Alabama 
RO.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in December 2005 at the Montgomery RO.  The 
appellant testified at that time and the hearing transcript 
is of record.

This case was previously before the Board in January 2009 
when it was remanded for the Veteran to be afforded a hearing 
before a Veterans Law Judge.  In June 2009 the Veteran was 
afforded a hearing before the undersigned Acting Veterans Law 
Judge.  The appellant testified at that time and the hearing 
transcript is of record.  As such, the required development 
having been completed, this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran originally filed a claim of 
entitlement to service connection for nervous condition in 
March 1985.  The claim was subsequently denied in a RO rating 
decision dated in May 1985.  As the Veteran's initial claim 
of entitlement to service connection for a nervous condition 
was a claim for entitlement to service connection for an 
acquired psychiatric disorder and a claim of entitlement to 
service connection for any acquired psychiatric disorder has 
been held by the United States Court of Appeals for Veterans 
Claims (Court) to encompass all acquired psychiatric 
disorders, the Board has characterized the claim as indicated 
on the first page.  See Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009).

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD) due to personal (sexual) 
assault and entitlement to service connection for a bilateral 
foot disability, to include corns and knots on the sides of 
the feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical diagnosis of any residuals of sexual 
assault, to include sexually transmitted disease, scarring of 
the fallopian tubes, or sterility.


CONCLUSION OF LAW

Residuals of sexual assault, to include sexually transmitted 
disease, scarring of the fallopian tubes, and sterility, were 
not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted relevant private 
treatment records from Lee Obstetrics and Gynecology and was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Acting Veterans Law Judge.

The Board notes that, to date, the Veteran has not been 
afforded a VA medical examination regarding her claim of 
entitlement to service connection for residuals of a sexual 
assault, to include sexually transmitted disease, scarring of 
the fallopian tubes, and sterility.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's service treatment records and 
post service treatment records do not reveal any diagnosis of 
or treatment for any sexually transmitted diseases, scarred 
fallopian tubes, or sterility.  As such, the Board finds it 
unnecessary to afford the Veteran a VA medical examination.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a sexual assault, to include sexually 
transmitted disease, scarring of the fallopian tubes, and 
sterility.  The Veteran contends that a personal assault in 
service resulted in her current disabilities.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any residuals of a 
sexual assault, including any sexually transmitted diseases, 
scarring of the fallopian tubes, or sterility.  Upon 
examination at separation from service in June 1979, the 
Veteran was not noted to have any gynecological conditions 
and the results of a pelvic examination performed at the time 
were within normal limits.

In June 1998 the Veteran underwent a private gynecological 
examination.  Upon examination, the Veteran's vault and 
cervix were noted to be clear and the Veterans' uterus was 
noted to be normal in size, shape, and location.  The 
examination was noted to be normal.  A PAP smear sample, 
taken during the examination, was noted to be within normal 
limits and the sample was noted to be satisfactory but with 
no endocervical component.

In July 1998 the Veteran underwent a private gynecological 
examination.  The Veteran complained of a knot in her left 
breast and pain in the left lower quadrant.  Upon examination 
the Veteran was noted to have some nodules in the breast that 
were noted to be normal fibrous breast tissue.  The vault and 
cervix were noted to be clear.  The Veteran was noted to have 
a normal smear.

An August 1998 PAP smear was found to be within normal limits 
with a satisfactory specimen.

In May 2000 the Veteran underwent a private gynecological 
examination.  Pelvic examination revealed a clear urethra, 
well supported bladder, clear vagina, clear cervix, no 
abnormalities to the adnexa, and normal size, shape, and 
location of the uterus.  A PAP smear sample taken at the time 
of the examination was within normal limits with a 
satisfactory specimen; however, a trichomonas infection was 
noted.  The Veteran was prescribed a medication to treat the 
infection.

A March 2001 PAP smear sample was found to be within normal 
limits with a satisfactory specimen.

In May 2001 the Veteran underwent a private gynecological 
examination.  Results of a pelvic examination were not noted.  
However, the Veteran was noted to have a mental health 
illness that needed to be resolved.

In July 2003 the Veteran underwent an annual gynecological 
screening examination.  The Veteran indicated that she was 
not on hormone replacement therapy and that she did not have 
hot flashes or night sweats.  Pelvic and rectal examinations 
were noted to be within normal limits.

In a VA treatment note dated in August 2003, the Veteran was 
noted to have undergone a PAP smear.  The test was negative 
for intraepithelial lesion or malignancy.  The Veteran was 
noted to have a species of Candida and was mailed a cream for 
treatment.

In June 2009 the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran reported that she was raped in service and that she 
was subsequently treated for sexually transmitted diseases by 
a private physician while in service.  The Veteran also 
indicated that her private post service gynecologist had not 
diagnosed her with scarred fallopian tubes.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of a sexual assault, to 
include sexually transmitted disease, scarring of the 
fallopian tubes, and sterility is not warranted.  The 
Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any sexually 
transmitted diseases, scarring of the fallopian tubes, or 
sterility.  As noted above, upon examination at separation 
from service, the Veteran was not noted to have any 
gynecological conditions including sexually transmitted 
disease, scarring of the fallopian tubes, or sterility.  The 
Veteran indicated in her testimony before the undersigned 
Acting Veterans Law Judge that she was treated for sexually 
transmitted diseases by a private physician while in service.  
However, the Board notes that the Veteran has not identified 
this physician.  The Veteran's post service treatment records 
do not reveal any diagnosis of any sexually transmitted 
diseases, scarred fallopian tubes, or sterility or any other 
reported residual of sexual assault.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the Board finds that the Veteran's claim of 
entitlement to service connection for residuals of a sexual 
assault, to include sexually transmitted disease, scarring of 
the fallopian tubes, and sterility must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for residuals of a sexual assault, to include sexually 
transmitted disease, scarring of the fallopian tubes, and 
sterility, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of sexual 
assault, to include sexually transmitted disease, scarring of 
the fallopian tubes, and sterility, is denied.


REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD due to personal (sexual) assault.

The record shows that the RO, in a May 1985 rating decision, 
denied service connection for a nervous condition finding 
that the Veteran's service treatment records were devoid of 
treatment, findings, complaints or diagnoses of any nervous 
condition.  During the course of this appeal, the Veteran was 
not provided a notice letter informing her of the bases for 
the prior denial and the evidence needed to reopen this 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As 
such, this issue must, unfortunately, be remanded.

A February 2004 VCAA notice letter advised the Veteran of 
some of the alternative sources other than her service 
treatment records that might constitute credible supporting 
evidence of a personal (sexual) assault, but the letter did 
not notify her of all the sources listed in 38 C.F.R. § § 
3.304(f)(3).  Furthermore, the letter did not advise her that 
evidence of behavior changes may constitute credible 
supporting evidence of a personal (sexual) assault.  
Therefore, a remand is necessary to advise her of this, and 
to allow him the opportunity to submit additional evidence.  
See Gallegos v. Peake, 22 Vet. App. 329 (2008).

The Veteran seeks entitlement to service connection for a 
bilateral foot disability, to include corns and knots on the 
sides of the feet.  The Veteran contends that ill fitting 
footwear in service caused her current bilateral foot 
condition.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any foot disability.  
Upon examination at separation from service in June 1979, the 
Veteran was not noted to have any foot conditions.

In March 2005 the Veteran was examined by a private 
podiatrist.  The Veteran complained of pain and burning to 
the foot and ankle, bilaterally.  The Veteran indicated that 
the problem began while in service.  She stated that the 
dress shoes issued to her in service were too small and her 
combat boots were too big.  The Veteran reported that she 
complained about her footwear several times in service and 
that painful corns and callouses developed to the point of 
blistering and bleeding.  The Veteran indicated that she was 
told that because of her weight fluctuations and due to her 
narrow feet they were unable to continue to accommodate her 
with different sized shoes.  She reported that her company 
commander had asked about her obviously ill fitting shoes.  
The Veteran noted that her pain was increased by marching and 
drilling.  Upon examination the Veteran was noted to have 
arthritis with muscle pain associated with flat feet, 
bunions, and tailors bunion deformities.  She was noted to 
have abnormal subtalar joint pronation, bilaterally.  There 
was hypopigmentation at the distal interphalangeal joint 
(DIPJ) on toes 2 to 5, bilaterally, associated with 
hammertoe/mallet toe deformities.  There were discolorations, 
birth marks, moles, and toenail deformities noted on both 
feet.  Range of motion was restricted more than normal at all 
toes, especially the 1st metatarsal phalangeal joint, 
bilaterally.  Toes 2, 3, 4, and 5 were contracted with 
deformities at the DIPJ and interphalangeal joint (IPJ), 
bilaterally.  There was abnormal subtalar joint pronation 
with and without weight bearing, bilaterally.  There was pain 
with moderate palpation of the plantar arch of both feet.  
The Veteran was noted to have pes planus.  Neurological 
evaluation revealed a mass in the 2nd interspace of both feet 
that showed signs of consistent with neuroma.  There was pain 
with direct palpation of the feet and clicking with side to 
side pressure of the forefoot and pain with direct pressure 
to the innerspaces.  Deviation of the adjacent toes was seen 
that shoed signs consistent with a neuroma.  The podiatrist 
diagnosed the Veteran with neuroma of Morton's second 
innerspace, bilaterally; bunion deformity; hammer toe; 
buionette, left; pes planus (congenital); and abnormal 
subtalar joint pronation, bilaterally.  The podiatrist did 
not render an opinion regarding the etiology of the Veteran's 
foot conditions.

In a VA treatment note dated in February 2006 the Veteran was 
noted to not have any foot, toe, or toenail deformity.

In the Veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge in June 2009 the 
Veteran reported that she had problems with her feet ever 
since service.  

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of her bilateral foot 
disability, to include corns and knots on the sides of the 
feet.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the Veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In the present case, the Veteran is currently diagnosed with 
numerous bilateral foot conditions.  The Veteran has reported 
that she first had foot problems in service, has had foot 
conditions since service, and has stated that her foot 
conditions are due to her active service.  The Board notes 
that the Federal Circuit recently held in Davidson v. 
Shinseki that the VA must give due consideration to all 
pertinent medical and lay evidence and that a lay person is 
competent to provide testimony as to nexus.  Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. Sept. 2009) (citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) and 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006)).  
The Board notes that the Veteran has not provided any 
rationale for associating her current foot condition with any 
foot symptomology reported in service.  The Board, therefore, 
finds that the Veteran's statement associating her current 
bilateral foot disability with any foot symptomolgy in 
service insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  However, the Board finds that this statement 
provides sufficient indication that there may be an 
association between the Veteran's current bilateral foot 
disability and the Veteran's reported in service symptomogy.  
As such, the claim must be remanded for the Veteran to be 
afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on her behalf.  
The letter must also state the basis of 
the prior denial (May 1985) and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  The AOJ should provide the Veteran 
with a letter telling her that evidence 
from sources other than the Veteran's 
service records may corroborate her 
account of the stressor incident.  
Examples of such evidence include, but 
are not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy, and ask him to 
provide or identify any evidence from 
sources other than her service records 
that might corroborate her claimed 
stressor.  Provide a list of examples of 
such evidence, including evidence of 
behavior changes.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any bilateral foot disability, to include 
corns and knots on the sides of the feet, 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology, the lay statements of 
record relating to the Veteran's 
bilateral foot disability since service, 
and opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) any bilateral foot 
disability, to include corns and knots on 
the sides of the feet, found to be 
present is related to or had its onset 
during service, and particularly, to her 
report of wearing ill fitting shoes in-
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

4.  Thereafter, the AMC should adjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted, the AMC 
should issue a supplemental statement of 
the case and provide the Veteran and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


